Citation Nr: 0715304	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from April 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran asserts that PTSD is due 
to service.  Though the veteran has reported that he was in 
combat, engaged in enemy fire, and witnessed the deaths of 
many soldiers, he has not provided any details of these 
incidences with sufficient specificity such that they are 
verifiable.  

However, the veteran has reported that he received news of 
his best friend's death in Vietnam, which was a stressor.  He 
submitted verification that a Mr. R.T. died in January 1968.  
Though the veteran does have Vietnam service, personnel 
records indicate that the veteran was serving as a supply 
specialist in January 1968 at Fort Polk, Louisiana.  

At a July 2003 psychological assessment with a psychologist, 
Dr. C., the veteran reported that his best friend was killed 
in Vietnam and that he found himself having dreams of this 
man.  Dr. C. reported that veteran presented with a classic 
PTSD profile and the assessment was PTSD, combat related, 
chronic severe.  Dr. C. stated that the veteran lost best 
friends while he was there (in Vietnam) and had survivor's 
guilt as a result.  

Other VA treatment records reflect a diagnosis of PTSD.  
However, a July 2000 VA treatment record reflects that the 
veteran denied traumatic experiences during military service 
and reported chronic recurrent depression since a diagnosis 
of Reiter's syndrome in 1986.  The record specifically 
indicated that the veteran denied a history of trauma and did 
not meet the criteria for PTSD, but met the criteria for 
major depressive disorder, recurrent.  

Given that the veteran has submitted verification of R.T.'s 
death while he was in-service, that Dr. C. has reported that 
the veteran has a diagnosis of PTSD and experiences survivors 
guilt, and that a July 2000 VA treatment record indicates 
that the veteran does not have a diagnosis of PTSD, a VA 
examination is required.  

A medical opinion is necessary to determine whether the 
claimed stressor event (the death of R.T.) is clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD.  The descriptive definition of a stressor 
in the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.  The sufficiency of a stressor is a medical 
determination.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
the present case, the record does not include a PTSD VA 
examination, nor does it indicate that a PTSD diagnosis has 
been made or considered pursuant to DSM-IV on the basis of 
the verified in-service stressor.  See e.g., West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  Thus, the Board finds that the 
veteran should be afforded a VA examination to determine 
whether he has PTSD pursuant to DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with a psychiatrist 
experienced in evaluating post-traumatic 
stress disorder.  The claims file is to be 
made available to the examiner.  The 
examiner may order appropriate testing.  
Specifically, the examiner is asked to 
provide an opinion as to the following:

a.	Does the veteran have PTSD 
conforming to the standards set 
forth in the 4th Edition of the 
Diagnostic and Statistical Manual 
of the American Psychiatric 
Association, DSM IV?  The examiner 
should specifically substantiate 
the diagnosis or rule it out.  The 
examiner should also specify any 
other psychiatric disabilities 
that are present.

The examiner is advised that the 
alleged in-service stressor 
consists of the veteran stating 
that he lost his best friend in 
service and that he experienced 
survivor's guilt, although the 
veteran was not stationed abroad 
at that time.

b.	If the veteran does have a 
diagnosis of PTSD or any other 
psychiatric disability, is it less 
likely (i.e., less than a 50-50 
probability), at least as likely 
than not (i.e., at least a 50-50 
probability), or more likely 
(i.e., more than a 50-50 
probability) that his PTSD or 
other psychiatric disability was 
caused by the knowledge of the 
veteran's friend, R.T.'s death, in 
January 1968.  The examiner should 
note that the veteran was not in 
Vietnam in January 1968, but at 
Fort Polk in Louisiana.  If 
answering any question or making 
any determination would require 
the examiner to resort to 
speculation, the examiner should 
so state.  

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



